Citation Nr: 1023328	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right eye 
disorder.

6.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1964 to 
November 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, inter alia, denied service connection and a higher 
initial rating for the issues currently on appeal.

As support of his claim, the Veteran provided testimony 
before RO personnel in November 2007 and before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2010.  The transcripts of the hearings have been 
associated with the claims file and have been reviewed.  

At the March 2010 videoconference hearing, the Veteran 
submitted additional evidence accompanied by a waiver of RO 
consideration.  This additional evidence consisted of an 
article concerning a disorder with which the Veteran has been 
diagnosed and various lay statements.  The Board accepts this 
additional evidence for inclusion in the record and 
consideration by the Board at this time.  See generally 38 
C.F.R. §§ 20.709, 20.800, 20.1304 (2009).
 
The Veteran also had perfected an appeal of other issues 
regarding service connection for a sleep disorder, a 
bilateral foot disorder, a disorder of the bilateral upper 
extremities, and a disorder of the bilateral lower 
extremities, by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2009).  However, in a statement dated in November 2007, the 
Veteran withdrew his appeal regarding these issues.  38 
U.S.C.A. § 7105(b) (2); 38 C.F.R. §§ 20.202, 20.204(b), (c).  
Therefore, they are not in appellate status. 

Finally, the Board notes that, during the November 2007 RO 
hearing, the Veteran may have been raising an additional 
claim of service connection for hypertension as secondary to 
his service-connected PTSD.  A VA examiner in March 2005 also 
indicated that the Veteran's hypertension is at least as 
likely as not aggravated by his PTSD.  However, the Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  The RO has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

The issues regarding service connection for bilateral hearing 
loss, a right knee disorder, and a right eye disorder, and a 
higher initial rating for PTSD, are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

2.  There is medical evidence of a current diagnosis of 
hypertension.

3.  There is no evidence of hypertension during service, 
within one year of service, or for many years thereafter.

4.  There is no probative evidence of a link between the 
Veteran's hypertension and his military service.

5.  Although the Veteran has been diagnosed with a skin 
disorder, this disease is not on the list of diseases 
presumptively associated with herbicide exposure.

6.  There is no evidence of a skin disorder during service, 
one year after service, or for many years thereafter.

7.  There is no probative medical evidence suggesting that 
the Veteran's skin disorder is due to service, including his 
presumed exposure to Agent Orange or other chemicals in 
Vietnam.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In this regard, since the Veteran's claim regarding 
hypertension and a skin disorder is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Nevertheless, in Pelegrini II, the Court held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the 
United States Court of Appeals for Veterans Claims (Court) 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2005 and 
adjudicating the case in a May 2005 rating decision, the RO 
readjudicated the claim in a December 2005 SOC and three 
SSOCs dated in July 2008, August 2009, and November 2009.  In 
short, the content error here does not affect the essential 
fairness of adjudication of this case, and is not 
prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Further, the 
Veteran has submitted numerous statements in support of his 
claim.  He also has been provided VA examinations in 
connection with his claim.  Additionally, he was provided 
with opportunities to provide testimony and additional 
evidence before RO personnel and at a videoconference 
hearing.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been obtained, and 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Hypertension

In this case, the Veteran has asserted that his hypertension 
was incurred during service.  See, e.g., November 2007 RO 
hearing transcript and March 2010 videoconference hearing 
transcript.  

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, a VA general examiner diagnosed the Veteran 
with hypertension in March 2005.  See VA general examination 
report dated in March 2005.  VA treatment records also note 
that the Veteran has hypertension.  Therefore, the evidence 
clearly shows current hypertension.  Consequently, the 
determinative issue is whether this disorder is somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In-service, STRs are completely silent for any complaints of 
high blood pressure or treatment for symptomatology of 
hypertension.  The Veteran also testified during the March 
2010 videoconference hearing that he was never tested for 
hypertension during service.  Significantly, his separation 
examination also showed a normal blood pressure reading of 
118/72.  

Post-service, VA treatment records show no complaints or 
diagnosis of hypertension until 2003, when the Veteran was 
diagnosed with the disorder.  The Veteran's own testimony 
confirms the year of diagnosis for hypertension.  See March 
2010 videoconference hearing transcript.  This diagnosis came 
approximately 33 years after discharge from service.  See VA 
treatment records dated in October 2003.  In this regard, the 
Federal Circuit Court has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1332 (Fed. Cir. 2000).  It follows, therefore, that the 
Board finds no evidence of hypertension within one year after 
the Veteran's separation from service.  Hence, the 
presumption of in-service incurrence of hypertension is not 
for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).    

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any hypertension or 
symptomatology thereof until decades after discharge from 
service.  Therefore, the Board also finds no evidence of non-
chronic hypertension in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hypertension, no 
medical evidence supports the Veteran's assertion that his 
hypertension began in service.  See Boyer, 210 F.3d 1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his hypertension to service; these medical reports 
simply do not in any way associate his hypertension with his 
military service.  Furthermore, the Veteran himself admitted 
that he was never treated or tested for hypertension during 
service and was not diagnosed until 2003 or 2004.  The March 
2005 VA examiner also did not suggest a link between the 
hypertension and military service.  Thus, as a whole, post-
service medical records provide no evidence to support the 
Veteran's claim for service connection for hypertension as 
they reveal hypertension that began decades after service 
with no connection to service.  Since there is no contrary 
evidence of record, the Board finds that the Veteran's post-
service treatment records are entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced hypertension over time, he 
is not competent to render an opinion as to the medical 
etiology of his current hypertension, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

B.  Skin Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's skin disorder, which he contends is a result of 
exposure to herbicides during his service in Vietnam.  See VA 
Form 9 dated in February 2006 and November 2007 RO hearing 
transcript.  His DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent, such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a VA examiner in March 2005 diagnosed the 
Veteran with various skin disorders, including tinea cruris, 
tinea pedis, possible onychomycosis, keratosis pilaris, 
trichostasis spinulosa, and presumptive adult atopic disease, 
although he had no active cutaneous process at the time of 
the examination.  See VA dermatology examination report dated 
in March 2005.  VA treatment records also reveal complaints 
of skin rash.  See, e.g., VA treatment records dated in 
October 1992 and May 1997.  Therefore, the evidence clearly 
shows a current skin disorder.  Consequently, the 
determinative issue is whether this disorder is somehow 
attributable to the Veteran's military service, including his 
presumed exposure to Agent Orange or other herbicide while in 
Vietnam.  See Watson, 4 Vet. App. at 314; Maggitt, 202 F.3d 
at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collaro, 136 F.3d at 1308.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's skin disorder diagnoses are 
not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed conditions with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of complaints of, or treatment for, a skin disorder 
or any symptomatology thereof in service.  38 C.F.R. § 3.303.  
The Veteran also has testified that his skin disorder did not 
appear until after service.  See November 2007 RO hearing 
transcript.  Significantly, his separation examination in 
November 1970 also reported no abnormality with his skin.  
However, because the Veteran served in the Republic of 
Vietnam during his period of service during the Vietnam War 
era, he is presumed to have been exposed to herbicides.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board finds that the Veteran suffered an in-
service injury of presumed exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, a skin disorder or 
symptomatology thereof until October 1992, when the Veteran 
complained of a skin rash.  See VA treatment records dated in 
October 1992.  This complaint dates to approximately 22 years 
after discharge from service.  The Veteran also testified 
during the March 2010 videoconference hearing that he did not 
receive a diagnosis of a skin disorder until 2003 or 2004, 
over 30 years since his discharge from service.  In this 
regard, as mentioned above, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson, 230 F.3d at 1332.  

Although the Veteran testified during the November 2007 RO 
hearing that he initially sought treatment for a skin rash in 
1971 or 1972, there is no evidence of record that supports 
this assertion.  In essence, the Board affords the Veteran's 
lay statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for years thereafter.  Simply put, his lay contentions 
regarding his symptomatology are outweighed by the available 
medical evidence.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.)

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any skin problems until 
decades after discharge from service. Therefore, it follows 
that service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a skin disorder.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current skin disorder and 
his active military service, no medical evidence supports the 
Veteran's assertion that his skin disorder began in service.  
See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA 
or submitted by the Veteran link his skin to service, 
including any exposure to herbicides; these medical reports 
simply do not in any way associate his skin disorder with his 
military service.  Furthermore, the Veteran's conflicting 
testimony regarding the date of onset of symptoms and 
regarding the etiology of his skin disorder provides negative 
evidence against the suggestion of a nexus.  Specifically, 
during the November 2007 RO hearing, the Veteran testified 
that he did not experience any symptomatology of his skin 
disorder until 1971 or 1972, after his discharge from 
service.  He also indicated that he believed his exposure to 
insects during service in Vietnam could be the cause of his 
skin disorders.  However, during the March 2010 
videoconference hearing, he testified that he actually 
experienced itching during service, but did not seek 
treatment.  He further stated that he had been told by his 
phyisican that his skin disorder is a family trait.  These 
inconsistent statements bring into question whether the 
Veteran actually experienced any symptomatology of a skin 
disorder during or shortly after service, and whether any 
skin disorder is due to an event that occurred during 
service.  Thus, as a whole, post-service medical records 
provide no evidence to support the Veteran's claim for 
service connection for a skin disorder as they reveal a skin 
disorder that began decades after service with no connection 
to service.  Since there is no contrary evidence of record, 
the Board finds that that the Veteran's post-service 
treatment records are entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
skin disorder over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.


REMAND

Before addressing the merits of the Veteran's claims for 
service connection for bilateral hearing loss, a right knee 
disorder, and a right eye disorder, and for an initial higher 
rating for PTSD, the Board finds that additional development 
of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), the 
RO should send the Veteran a VCAA notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him that a downstream 
disability rating and an effective date will be assigned if 
his claim is granted on the merits.  Therefore, a remand is 
required for the RO to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

Second, the Veteran has identified post-service treatment 
records that have not been associated with the claims file.  
In particular, during a March 2010 videoconference hearing, 
the Veteran indicated that he continues to receive treatment 
from VA for his PTSD.  However, a review of the claims file 
reveals that no VA treatment records regarding PTSD have been 
obtained since May 2008.  In that regard, VA's duty to assist 
includes obtaining records of the Veteran's relevant VA 
medical treatment and from other agencies.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
PTSD would be relevant to the Veteran's claim, the RO should 
attempt to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  Thus, a 
remand is warranted to obtain these records.

Next, VA examinations are needed to determine the nature and 
etiology of the Veteran's bilateral hearing loss, right knee 
disorder, and right eye disorder.  In this regard, in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service, but (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, with respect to the bilateral hearing loss, a 
review of the Veteran's STRs indicates no complaints of, or 
treatment for, hearing loss.  His separation examination in 
November 1970 also revealed normal hearing in both ears.  
However, he has testified that his military occupational 
specialty (MOS) during service was in infantry, which has 
been supported by his DD Form 214, and that he was exposed to 
noise during service.  See March 2010 videoconference hearing 
transcript.  In this regard, as a layperson, the Veteran is 
competent to provide testimony regarding any injuries he 
sustained in service and the symptomatology he experienced.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such testimony 
should be taken into account in a claim for service 
connection.  

Post-service, the Veteran has indicated that he began to 
experience problems with his hearing since he left Vietnam.  
See March 2010 videoconference hearing transcript.  Records 
of evidence reflect that the Veteran complained of decreased 
hearing in October 2002, at which time he indicated that he 
had previously used hearing aids.  See VA treatment record 
dated in October 2002.  In April 2005, the Veteran was 
diagnosed with bilateral sensorineural hearing loss during a 
VA examination.  See VA examination report dated in April 
2005.    

Thus, in light of competent evidence indicating exposure to 
noise during service and continuity of symptomatology since 
service, a current diagnosis of bilateral hearing loss, and 
the Court's decision in McLendon, a comprehensive VA medical 
examination and opinion are needed to determine whether any 
current bilateral hearing loss are traceable back to the 
Veteran's military service.  

With respect to the right knee disorder, a VA examination is 
required to obtain a medical opinion to determine whether the 
Veteran's right knee disorder was incurred in service, or, 
alternatively, whether it pre-existed, but was aggravated by, 
his military service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Veteran testified, during 
the March 2010 videoconference hearing, that he had broken 
his tibia prior to entering the military service, and it had 
healed, but he was hit during basic training and he had 
experienced pain in his knee since then.  

In service, the Veteran's STRs reveal no complaints of, or 
treatment for, any knee disorder or symptomatology thereof.  
However, he has testified that he was hit during basic 
training, after which time he began to experience pain in his 
knee.  He also testified that he never sought treatment for 
such pain during service.  See March 2010 videoconference 
hearing.  Again, as previously discussed, the Veteran is 
competent to provide testimony regarding any injuries he 
sustained in service and the symptomatology he experienced.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Such testimony should be taken 
into account in a claim for service connection.  

Furthermore, although the Veteran's January 1964 service 
entrance examination does not note any pre-existing right 
knee disorder, he has testified that he broke his tibia prior 
to entry into service, and that it was aggravated during 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Veteran's assertion of a broken tibia prior to service has 
been consistent throughout the appeal period and is supported 
by X-rays showing a deformity in the proximal tibial shaft 
consistent with an old fracture.  See VA treatment record 
dated in June 2000, VA examination report dated in March 
2005, November 2007 RO hearing transcript, and March 2010 
videoconference hearing transcript.  

Post-service, the evidence of record shows complaints of 
right knee pain beginning in 1999, at which time the Veteran 
was diagnosed with degenerative joint disease in his right 
knee.  See VA treatment record dated in June 1999.  
Additionally, as already mentioned, X-rays taken of the right 
knee also show an old fracture of the tibia.  

Thus, in light of competent evidence showing a pre-service 
injury to the tibia, competent testimony of in-service injury 
and symtomatology of the right knee, a current diagnosis of a 
right knee disorder, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of the Veteran's 
right knee disorder and whether any such disorder is 
traceable back to his military service, or, alternatively, 
whether it pre-existed, and was aggravated by, his military 
service.  

In reference to the right eye disorder, a review of STRs 
indicates that the Veteran sustained an injury to his right 
eye in 1970 during service.  He also has testified to such an 
injury during service.  Following the injury, the Veteran's 
eye became swollen for approximately one week.  See March 
2010 videoconference hearing transcript.  Again, as 
discussed, the Veteran is competent to provide testimony 
regarding any injuries he sustained in service and the 
symptomatology he experienced.  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Such testimony should be taken into account in a claim for 
service connection.  However, his separation examination in 
November 1970 noted no history of an eye injury during 
service.

Post-service, records of evidence reflect that the Veteran 
has been diagnosed with hypertensive retinopathy, cataracts, 
suspected glaucoma, and ptosis.  See VA examination reports 
dated in April 2005 and December 2008.  He also has been 
diagnosed with other eye disorders in both his right and left 
eyes.  See VA treatment record dated in July 2008.  The 
Veteran also indicated that he has watering of the eye and 
drooping of the eye, which he attributes to a surgery he 
underwent.  See March 2010 videoconference hearing 
transcript.    

Thus, in light of evidence showing treatment for an injury to 
the right eye in service, current diagnoses of eye disorders, 
and the Court's decision in McLendon, a comprehensive VA 
medical examination and opinion are needed to determine 
whether any eye disorder is traceable back to his military 
service.  

Finally, with regard to the Veteran's PTSD, another VA 
examination is needed to determine the current nature, 
extent, and severity of his PTSD.  A review of the claims 
file indicates that the Veteran has complained of worsening 
symptoms of his PTSD, including panic attacks, loss of 
memory, moodiness, irritability, and avoidance of crowds.  
See March 2010 videoconference hearing transcript.  Thus, 
another VA psychiatric examination is in order to determine 
the current severity of the Veteran's PTSD and whether an 
increased rating is warranted.  

Moreover, the last VA psychiatric examination was performed 
in April 2005, which dates to over five years ago, and a more 
current examination would be helpful in deciding the 
Veteran's appeal, especially because he has recently 
complained of worsening symptoms of PTSD.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
the previous VA examination, the Board remands the PTSD issue 
for a VA examination in order to ascertain the current 
severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service-connection claim is granted.

2.  Contact the Veteran to ascertain 
whether he had any recent treatment of his 
PTSD at a VA medical center (VAMC).  If 
so, obtain all pertinent records of any 
medical treatment for the Veteran's PTSD 
from the appropriate VAMC since September 
2009.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination, by an 
appropriate specialist, to determine the 
nature and extent of his bilateral hearing 
loss, if any, and if the Veteran is found 
to have current bilateral hearing loss, 
the etiology of the disability.  The 
claims file must be made available for 
review of his pertinent medical and other 
history.  

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly an audiogram for 
both ears.  The results of the audiograms 
should be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has current hearing loss in 
either ear, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the hearing loss is associated 
with service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.

4.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and severity of his right knee 
disorder.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
any records with regard to an old fracture 
of the tibia. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current right 
knee disorder?

(b)  If so, is it at least as likely as 
not (50 percent or more probable) the 
right knee disorder is associated with his 
military service?
  
(c)  Alternatively, if the VA examiner 
diagnoses a right knee disorder, but finds 
that the Veteran's right knee disorder is 
not due to his military service, is there 
clear and unmistakable evidence that the 
Veteran's current right knee disorder pre-
existed service (i.e., the Veteran 
fractured his tibia prior to entering into 
military service)?  If so, is the 
Veteran's current right knee disorder the 
result of a permanent increase in severity 
during his military service of his pre-
existing tibial fracture?

(d)  If there was a measurable increase 
in severity for his right knee disorder 
during his period of service, was there 
clear and unmistakable evidence this 
permanent increase in severity was due to 
the natural progression of the disability? 
 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  Arrange for the Veteran to be 
scheduled for a VA psychiatric examination 
to assess the current severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review for the examination and the 
examination report should indicate whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings 
on mental status examination, and a multi-
axial diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
also should discuss the extent to which 
the service-connected PTSD affects the 
Veteran's ability to secure or maintain 
employment.  If the examiner cannot 
provide any requested information, the 
report should so state.

The Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

6.  Readjudicate the Veteran's claim 
service connection for bilateral hearing 
loss, a right knee disorder, and a right 
eye disorder, and his claim for an initial 
disability rating in excess of 30 percent 
for PTSD, in light of the VA examinations 
and any additional evidence received since 
the November 2009 supplemental statement 
of the case (SSOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


